Hines, J.
1. By an ordinance of tlio City of Brunswick, each plumber or gas-fitter is required to give bond conditioned to indemnify tire city and property-owners against his negligence in performing his work, as a condition precedent to obtaining a license, without which a license will not be granted to such plumber or gas-fitter. Under the above ordinance a plumber or gas-fitter, in order to procure a license to carry on his business in the City of Brunswick, could give bond with personal sureties, and is not required to give a bond with an indemnity company as surety. Maloy v. Williams, 140 Ga. 376, 379 (78 S. B. 1054).
2. In the absence of ordinance, charter provision, or statute, requiring the surety on such bonds to be indemnity insurance companies, the city manager of Brunswick, who is charged with the duty of approving such bonds, is without authority to require that the surety on such bonds be indemnity companies, and to refuse bonds given with personal sureties, solely upon the ground that the sureties are not indemnity companies.
3. Applying the above rulings, the trial judge erred in not granting a mandamus absolute, requiring the city manager to accept the bond offered by the plaintiff with personal sureties.

Judgment reversed.


AU the Justices concur.

Henry O. Farr, for plaintiff. B. D. Header, for defendants.